925 F.2d 1468
139 L.R.R.M. (BNA) 2168
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ST. MARY'S MEDICAL CENTER OF EVANSVILLE, INC., Respondent.
No. 90-1641.
United States Court of Appeals, Seventh Circuit.
Argued Jan. 30, 1991.Decided Feb. 13, 1991.
Before BAUER, Chief Judge, and WOOD, JR. and EASTERBROOK, Circuit Judges.

ORDER

1
The National Labor Relations Board found that St. Mary's Medical Center committed an unfair labor practice by coercively attempting to induce one employee to sign an anti-union petition.  It ordered the employer to cease and desist and to post the usual notices.  The order does not entail back pay or any remedy beyond the "go and sin no more" variety.


2
The Medical Center's first argument is that we should review the record and make a de novo judgment about the credibility of the principal witness against it.  Federal courts do no such thing.    Universal Camera Corp. v. NLRB, 340 U.S. 474 (1951).  Assessments of credibility are entrusted to the Board, which in this case acted on a complete record.  Substantial evidence supports the Board's conclusion that events happened as the administrative law judge found.  Given these factual findings, the employer's acts transgressed the Act.


3
Next the employer asks us to vacate the Board's order even if we agree with its finding on the merits.  Here, too, the employer asks us to substitute our judgment for the Board's, which is not the proper judicial role.  The Board has discretion, which it did not abuse, to select a remedy for an established wrong.    Phelps-Dodge Corp. v. NLRB, 313 U.S. 177 (1941);  Communications Workers v. NLRB, 784 F.2d 847 (7th Cir.1986).  The employer's offense was slight, but all it received was a slap on the wrist.  The Board's order is therefore


4
ENFORCED.